Citation Nr: 0514800	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In December 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the December 
2004 hearing, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  


FINDING OF FACT

The veteran's low back disability is related to his service-
connected knee disabilities.


CONCLUSION OF LAW

The veteran's low back disability is causally related to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In Allen v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that the term "disability", as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

The veteran contends that his chronic lumbar spine condition 
is a consequence of the unstable service-connected right 
knee.  The Board notes that the veteran is currently service 
connected for post opertive residuals medial meniscectomy of 
the right and left knees.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with osteoarthritis of the L4, 
L5, and L5-S1 with disc space narrowing and osteophyte 
changes.  Thus, medical evidence of a current chronic 
disability is shown by the evidence of record.  

The service medical records are absent complaints, findings 
or diagnoses of any lower back problems during service.  On 
the clinical examination for separation from service, the 
veteran's spine was evaluated as normal.  Thus, there is no 
medical evidence that shows that the veteran suffered from 
lower back problems during service.  The medical evidence of 
record also fails to show the onset of arthritis within the 
one-year presumptive period following the veteran's discharge 
from service.  There is similarly no competent medical 
evidence of record that links the veteran's low back 
disability to any incident of service.

However, there are medical opinions regarding whether the 
veteran's low back disability is linked to his service-
connected knee disabilities.  

In an October 2003 VA examination report, Dr. KT noted that 
he reviewed the veteran's claims file.  After physical 
examination of the veteran, Dr. KT stated, "... It may be 
noted that there has never been any significant mechanical 
deviation that would put any stress over the lumbar spine.  
Even in severe diseases of the lower extremities when there 
is severe pain people are generally careful with the way they 
walk and do not often cause stresses that would result in 
traumatic arthritis of the lumbar spine.  This veteran has 
chronic low back pain which suggests degenerative changes of 
the lumbar spine, however he has a history of chronic neck 
pain as well as he has had surgery of his left shoulder for 
removal of a chip that was degenerative changes in that 
joint.  He has evidence of degenerative changes in other 
places other than the lumbar spine and the knees.  It appears 
that he has age related degenerative changes in the 
lumbosacral spine.  There is no evidence for lumbosacral 
radiculopathy by clinical examination or by clinical 
presentation.  In my opinion in this case the degenerative 
changes of the lumbosacral spine are not caused by his knees.  
In &&& it is as likely as not that his DJD changes in the 
lumbosacral spine are not caused by his knee conditions." 

In his November 2004 letter, Dr. JCB stated, "I have had the 
pleasure of discussing Mr. [redacted] condition with him and 
reviewing my assessment with him.  At this point, I feel that 
he has severe osteoarthritis of the lumbosacral spine, 
undoubtedly worsened by his abnormal gait and his genu valgus 
from the right knee service-related injury, and worsened with 
recent aggravation of his right knee pain for which he is 
currently seeking medical relief."

Where there is evidence both for and against the claim, it is 
the Board's responsibility to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
more difficult when, as here, opinions diverge, and at the 
same time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one opinion over another.  

In this case, the conflicting opinions above are held by a 
practitioner who has treated the veteran and one who has not, 
by one who has reviewed his records and by one who has not.  
A more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of 
opinions in this case would not clarify the matter.  It would 
merely highlight that there is not a clear, rational basis 
for the Board to prefer one opinion to another.  

Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran's lower back is related to his service-connected 
healed, linear skull fracture, is in a state of equipoise.  
Accordingly, reasonable doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for chronic low back pain 
with degenerative joint disease is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


